The offense is murder; punishment fixed at confinement in the penitentiary for a period of thirty-five years.
The evidence developed upon the trial is not before this court.
Complaint is made of the refusal of the court to continue the case upon the motion of the appellant. The court explained his refusal with the statement that the witness because of whose absence the application was sought was under indictment for the same offense as the appellant and was therefore disqualified to give testimony in behalf of the appellant. One charged with the same offense as the accused on trial is not a competent witness in behalf of the accused. See C. C. P., 1925, Art. 711; P. C., 1925, Art. 82. It may be added, however, that in the absence of a statement showing the facts that were introduced upon the trial, this court would be unable to appraise the merits of the motion for a continuance.
The judgment is affirmed.
Affirmed.